Citation Nr: 1441104	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and trichotillomania (referred to simply herein as a "psychiatric disability").


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to July 1988.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, the Board reopened and remanded a previously denied claim of service connection for an acquired psychiatric disorder.  It denied the claim in an April 2013 decision, and the Veteran appealed to the United States Court of Appeals For Veterans Claims (Court).  The Veteran, through her attorney, and the Secretary of Veterans Affairs submitted a Joint Motion For Remand.  In a December 2013 Order, the Court granted the motion, and remanded the case to the Board.  


FINDING OF FACT

The evidence of record shows that Veteran's psychiatric disability clearly and unmistakably pre-existed service and was aggravated by in-service sexual assault.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's pre-existing psychiatric disability was aggravated by active duty service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.306, 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case were extensively summarized in the prior April 2013 Board decision, which is of record.  The Board based that decision substantially on a January 2012 VA psychological examination report.  In that report, the examiner, while diagnosing PTSD and acknowledging the Veteran's contentions of being raped and assaulted by her husband during her period of service, determined that PTSD was less likely than not caused by, related to, or aggravated beyond the normal course of the disorder by military service events.  

Since the time of that decision, new evidence in the form of a private psychological test report dated in July 2014 has been received by VA.  The report is favorable to the Veteran's claim, as the examiner concluded that, while the Veteran's PTSD predated her period of service, it was aggravated beyond its normal progression due to sexual trauma while in service, with her husband as the perpetrator.  The examiner pointed to evidence of the Veteran's good initial performance in service and subsequent deterioration, as well as her physical problems, including rapid weight gain.  

The Board finds that the newly submitted July 2014 report puts the evidence for and against the Veteran's service connection claim in relative equipoise.  The January 2012 VA examiner and July 2014 private examiner had relatively equal professional credentials and both examined the Veteran and reviewed and extensively discussed the evidence contained in the claims file.  Also, while the January 2012 VA examiner ultimately determined that the Veteran's current PTSD was not related to in-service sexual assault from the Veteran's husband, she did acknowledge that the Veteran had credibly reported being raped both prior to and after service.  She also acknowledged and that the Veteran's PTSD had clearly been aggravated by a 1991 post military beating, allegedly by her then-estranged husband, which appeared to have medical evidence that it occurred.  

Given the above, the Board finds that the evidence as to whether the Veteran has pre-existing PTSD that was aggravated by in-service sexual assault is in relative equipoise.  See 38 U.S.C.A. § 1131, 1153; 38 C.F.R. §§ 3.303, 3.304(f), 3.306, 4.125; see also M21-1, Part III, 5.14(d).  Resolving reasonable doubt in the Veteran's favor, the Board finds that her PTSD was aggravated by in-service sexual assault.  Accordingly, service connection for PTSD must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.


ORDER

Service connection for aggravation of a pre-existing psychiatric disability is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


